Citation Nr: 0603480	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) third, fourth, and fifth finger 
partial amputation residuals, currently evaluated as 30 
percent disabling, to include entitlement to separate ratings 
for painful amputation stumps.

2.  Entitlement to special monthly compensation for loss of 
use of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
increased the disability evaluation for the veteran's left 
(minor) third, fourth, and fifth finger partial amputation 
residuals from 20 to 30 percent.  In June 2005, the veteran 
was afforded a video hearing before the undersigned Veterans 
Law Judge. 

The Board has jurisdiction in this case to consider whether 
disability resulting directly from the injury of the 
veteran's fingers in service is ratable separately from the 
ratings for amputations, because such disability is a primary 
rather than a secondary result of the injuries.  Compare 
Esteban v. Brown, 6 Vet. App. 259 (1994) with 38 C.F.R. 
§ 3.310(a) (2005).

The veteran asserted loss of use of the hand through his 
representative's statement of December 2005.  The Board also 
has jurisdiction over the matter of entitlement to special 
monthly compensation for loss of use of the left hand as an 
inferred issue that is part of the issue on appeal.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991).

In August 2002, the veteran submitted claims of entitlement 
to both a total rating for compensation purposes based on 
individual unemployability and a permanent and total 
disability rating for pension purposes.  The RO granted the 
pension claim in September 2005, but it appears that the RO 
has not had an opportunity to act on the TDIU claim.  Absent 
adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the TDIU issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the TDIU issue is referred to 
the RO for action as may be appropriate.  Black v. Brown, 10 
Vet. App. 279 (1997).  If the veteran wishes to appeal from 
the decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).

The Board remanded this case in July 2005 for development and 
adjudication of a claim of entitlement to secondary service 
connection for residuals of a partial amputation of the left 
thumb, because the instant appeal and that question are 
"inextricably intertwined," Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The remand distinguished between 
inextricable factual questions, i.e., the answer to one may 
determine the answer to the other, and the Board's appellate 
jurisdiction, noting that the resolution of a question that 
is inextricably intertwined with a matter on appeal does not 
confer jurisdiction on the Board over the intertwined matter.  
In September 2005, the RO adjudicated and denied secondary 
service connection for residuals of a left thumb amputation.  
As of this writing, the veteran has not appealed from that 
rating decision.  The question of secondary service 
connection for residuals of a left thumb amputation is not 
under the Board's jurisdiction.

The issue of entitlement to special monthly compensation for 
loss of use of the left hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had amputation in service of the left hand 
the long (3d), ring (4th), and little (5th) fingers.

2.  The left long and ring fingers are amputated through or 
insignificantly distal to the distal interphalangeal (DIP) 
joint with slight flexion of the residual DIP joints; the 
little finger is amputated through the middle phalanx, just 
distal to the proximal interphalangeal (PIP) joint, with 
ankylosis in partial flexion of the PIP joint.

3.  The veteran has a Dupuytren's contracture of the left 
hand from the base of the palm to the ring finger causing a 
five-degree metacarpophalangeal (MCP) flexion.

4.  The tips of the long, ring, and little fingers are 
hypersensitive to touch and cold, with the tip of the little 
finger less so than the tips of the long and middle fingers, 
causing disability comparable to that of a painful scar; 
there is no diagnosis of neuroma of record.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for partial amputation of the long, ring, and 
little fingers with functional impairment of the hand are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.71a, Diagnostic Code 5141-5222 (2005).

2.  The schedular criteria for a 10 percent disability rating 
for a painful scar of the tip of the left long finger are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2. 
4.10, 4.20, 4.118, Diagnostic Code 7899-7804.

3.  The schedular criteria for a 10 percent disability rating 
for a painful scar of the tip of the left ring finger are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2. 
4.10, 4.20, 4.118, Diagnostic Code 7899-7804.

4.  The schedular criteria for a 10 percent disability rating 
for a painful scar of the tip of the left little finger are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2. 
4.10, 4.20, 4.118, Diagnostic Code 7899-7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

VA notified the veteran by letters of September 2002, October 
2004, and March 2005 of the information and evidence 
necessary to substantiate his claim and of his rights and his 
and VA's respective burdens to produce and obtain information 
and evidence.  Together, these letters implemented every 
aspect of VA's notice obligations under the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

VA has obtained all evidence of which it had notice.  VA 
examined the veteran on several occasions and obtained a 
medical opinion necessary to decide the claim.  There has 
been no failure to obtain evidence of which VA must notify 
the veteran, or of which VA had notice.  VA obtained VA 
outpatient treatment notes and provided the veteran with 
three examinations.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  In sum, VA has discharged its 
duties under the VCAA as regards this claim.

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In rating service-connected disability due to a single 
injury, all disability resulting directly from that injury is 
for consideration.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (which held that multiple, discrete disabilities 
resulting from injury of the face are separately ratable).

A.  Amputations

The veteran suffered amputations of the ends of the long, 
ring, and little fingers of the left hand after they were 
crushed in a shipboard accident while he served in the Navy 
during World War II.  His disability has been rated since 
1948 as an unlisted condition evaluated by the criteria for 
rating favorably ankylosis of three fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5222 (2005).  In fact, the 
amputations are a condition listed in the VA rating schedule, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5141 (amputation of 
middle, ring, and little fingers), and the rating schedule 
applied to the facts of this case show the disability is 
correctly rated as favorable ankylosis of three fingers.  For 
the sake of precision, this decision makes clear that the 
disability herein is the underlying amputation of three 
fingers which is and should be rated as favorable ankylosis.  
See note (c) which follows diagnostic Code 5141.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5141 (note (c))-5222 
(2005); see 38 C.F.R. § 4.27 (2005).

VA amended the rating criteria for ankylosis effective August 
26, 2002, 67 Fed. Reg. 48,784-87 (July 26, 2002), a week 
after the veteran filed his claim for increased rating.  
Whereas the amendments do not have a retroactive effect, the 
claim must be analyzed under the old and the new rating 
criteria, applying the older until the date of the change, 
and then the newer.  VAOPGCPREC 7-2003; Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Comparison of the parts of 
the older and the newer regulations pertinent to this claim 
and application of each to the facts in this case reveal no 
substantive difference, i.e., the rating will be the same 
under the older and the newer rating criteria for ankylosis 
of fingers.  The rating criteria for amputations have not 
changed.  In light of the immateriality of the difference, 
this decision will forgo a complete explication of the 
differences and will discuss the rating of the amputations in 
terms of the newer regulation.

The anatomical site of the several amputations has been 
described with small variations in the several reports from 
the 1946 separation examination to the August 2005 
examination.  The best detail is in the February 2003 VA 
examination.  The examiner describes the exact location of 
each amputation and the residual motion of each finger at the 
amputation site.

The long finger is amputated just across the DIP joint.  The 
ring finger is amputated just across the DIP joint.  There is 
a tiny flex [sic] the fingernails left at the tips of each of 
those fingers.  The PIP joint and the MP joint has normal 
range of motion.  The little finger amputation is just distal 
to the PIP joint, but the joint itself is ankylosed at about 
five degrees of flexion, and the proximal and middle phalanx 
function as one unit.  The veteran can oppose the tip of his 
thumb to each of the fingers, and he is able to bring the 
tips of the fingers within 1 centimeter of the palm of his 
hand, but he cannot touch the hand with his fingers.  He also 
has Dupuytren's contracture of the ring finger.  The examiner 
described the strength of the hand as quite good, at about 50 
percent that of the right hand.  The veteran is right handed.

A VA examiner in August 2005 described the Dupuytren's 
contracture as tight from the base of the palm to the ring 
finger.  The examiner opined that the Dupuytren's contracture 
is not in any way related to the amputations sustained in 
service.  The examiner also opined that residuals of an 
amputation of the tip of the left thumb sustained in 
childhood had no relation to the service-connected 
amputations.

The rating schedule prescribes that the ratings for multiple 
finger amputations of the long, ring, and little finger of 
the minor (i.e., non-dominant) hand are rated 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5141 (2005).  
The ratings for multiple finger amputations apply to 
amputations at the PIP joints or through proximal phalanges.  
Id. note (a).  This does not describe any of the veteran's 
service-connected amputations.  Amputations through middle 
phalanges will be rated as prescribed for unfavorable 
ankylosis of the fingers.  Id. note (b).  This describes the 
amputation of the little finger.  Amputations of the distal 
joints or through distal phalanges, other than negligible 
losses, will be rated as prescribed for favorable ankylosis 
of the fingers.  Id. note (c).  This describes the 
amputations of the long and ring fingers.  Combinations of 
finger amputations at various levels, or finger amputations 
with ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability; i.e., 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  Id. note (e).

Based on the evidence of record, the fingers are correctly 
rated as favorable ankylosis.  Favorable ankylosis of the 
long, ring, and little fingers is rated 20 percent disabling, 
38 C.F.R. § 4.71a, Diagnostic Code 5222 (2005).  The RO has 
taken account of the overall impairment in function of the 
veteran's hand, including due to the contribution of the 
Dupuytren's contracture, and awarded the veteran an 
additional 10 percent rating, rating the three-finger partial 
amputation 30 percent disabling.  See 38 C.F.R. § 4.40 (2005) 
(rating of musculoskeletal conditions for limitation of 
function).  Evaluation based on the ranges of motion reported 
in the April 2003 VA examination would result in 
noncompensable ratings for the long, ring, and little fingers 
rated separately for limitation of motion.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits, notes (1), (5) (2005).  However, 
in light of the veteran's credible testimony and the overall 
function of the amputated fingers, including the impairment 
in strength, the 30 percent rating is justified.  Id., note 
(2) (rating of two or more fingers with various combinations 
of amputation, ankylosis, and limitation of motion).

At the veteran's June 2005 hearing, his representative raised 
a novel argument based on an analogy, which he argued would 
permit rating the veteran's left hand as a four-finger 
amputation.  He asserted that the veteran's nonservice-
connected left thumb partial amputation is to the service-
connected partial amputations as nonservice-connected total 
deafness in one ear is to service-connected total deafness in 
the other ear, citing 38 C.F.R. § 3.383 (special 
considerations for paired organs or extremities).  He noted 
that the regulation provides for inclusion of certain 
nonservice-connected paired organs and extremities with the 
service-connected opposite organ or extremity to yield the 
same disability rating that would exist if both paired organs 
or extremities were service connected.  The representative 
asserted that, for example, as the totality of a veteran's 
disability is the result of one deaf service-connected ear 
and one deaf nonservice-connected ear resulting in total 
deafness, so the veteran's disability of the left hand 
results from the totality of the combined effects of the 
service-connected amputations with the effects of the 
nonservice-connected left thumb.

This argument must fail for several reasons.  First, the 
regulation on which he bases the analogy is specifically, not 
generally, applicable.  It provides for compensation for the 
combinations of service-connected and nonservice-connected 
disabilities "specified in paragraphs (a)(1) through (a)(5) 
of this section" as if both disabilities were service 
connected.  Service-connected and non-service-connected 
amputations of fingers on the same hand are not included in 
this list.  The specific provisions of this regulation cannot 
be applied generally.  It is a cannon of statutory [and 
regulatory] construction that expresio unius est exclusio 
alterius ("the expression of one thing implies the exclusion 
of others").  Smith (William) v. Brown, 35 F.3d 1516, 1524 
(Fed. Cir. 1994); Floyd v. Brown, 9 Vet. App. 88, 101 (1996) 
(noting the Federal Circuit's strong adherence to the cannon) 
citing Smith, 35 F.3d at 1524.  Simply, having listed five 
specific instances of permissible combination of nonservice-
connected with service-connected disabilities, the Board must 
conclude that VA intentionally did not provide for others.  
Second, there is no regulatory authority for the type of 
analogy of circumstances the appellant seeks.  VA regulation 
authorizes rating service-connected conditions that are not 
listed in the rating schedule by analogy to carefully chosen 
listed conditions.  See 38 C.F.R. § 4.20 (2005).  This is not 
blanket authority to rate by any imaginable analogy.

B.  Separate Disabilities Resulting from Single Injury

The veteran's left long, ring, and little finger amputations 
resulted from a single trauma sustained in a single incident 
in service.  The veteran has complained of painful, sensitive 
tips of the amputated fingers since the VA examination of 
June 1948.  During the pendency of this appeal, VA examiner's 
found this pain on examination in October 2002 and August 
2005.  In over 55 years of VA examinations, no physician has 
ever diagnosed a neuroma of an amputation stump.  Nothing in 
the facts or VA regulation preclude compensating the veteran 
for this wholly separate disability.  Whereas there is no 
diagnosis of neuroma, the painful amputation stumps are best 
rated by analogy to painful scars.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7899-7804 (2005).

Regulation provides that the same manifestations may not be 
separately compensated under different diagnoses, which is 
called pyramiding.  38 C.F.R. § 4.14 (2005).  If a single 
injury results in multiple disabilities that are wholly 
separate and distinct, without any shared manifestations, 
separate ratings for each such disability is not pyramiding.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran has pain at the tips of his fingers.  It is 
entirely separate from any disability that results from the 
length, position, or movement of the fingers.  It is not a 
painful neuroma that is to be rated as amputation "at the 
elective site of reamputation."  38 C.F.R. § 4.68 (2005).

The rating criteria for scars provides for a 10 percent 
rating for a painful scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  This 10 percent rating is for application 
for a scar on the tip of a finger "even though amputation of 
the part would not warrant a compensable evaluation."  Id. 
note (2).  Cf. 38 C.F.R. § 4.68 (2005) (amputation rule).  In 
light of this unique exception to the amputation rule, this 
decision need not determine where the elective reamputation 
would be and what the maximum rating amputation at that site 
would be.  The veteran is entitled to separate 10 percent 
ratings for painful amputation stumps of the left long 
finger, of the left ring finger, and of the left little 
finger, each by analogy to a painful scars.


ORDER

A schedular rating greater than 30 percent for left third, 
fourth, and fifth finger partial amputation residuals is 
denied.

A 10 percent rating for painful amputation stump of the left 
third finger is granted.

A 10 percent rating for painful amputation stump of the left 
fourth finger is granted.

A 10 percent rating for painful amputation stump of the left 
fifth finger is granted.


REMAND

The veteran, through his representative's December 2005 
statement, asserted entitlement to compensation for loss of 
use of his left hand due to his service-connected partial 
amputation of the third, fourth, and fifth fingers.  Upon 
such an assertion, VA must infer a claim for special monthly 
compensation for loss of use of a hand, even if the veteran 
did not specifically identify that benefit.  It is within the 
Board power to remand and order an examination under this 
circumstance.  Akles v. Derwinski, 1 Vet. App. 118 (1991); 
see 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.350, 
19.9 (2005).

 "Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance."  38 C.F.R. § 4.71a, Amputations: 
Upper Extremity note (f) (2005).  Whether the veteran would 
be as well served by a prosthesis mounted on the stump 
remaining after amputation of his hand is a medical question.  

The April 2003 and August 2005 VA examinations reported such 
differences in the strength of the veteran's hand that the 
Board cannot be confident it has sufficient information to 
decide if the veteran would be as well off with a an 
amputation stump and a prosthesis instead of his left hand as 
it is now.  A medical examination is necessary to answer the 
specific question.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
lost the use of his left hand due to 
service-connected residuals of amputation 
of his left third, fourth, and fifth 
fingers.  Provide the examiner with the 
claims file for review.

?	In answering the questions, the 
physician is to provide an opinion 
whether, due to service-connected 
disabilities, effective function of 
the left hand remains other than 
that which would be equally well 
served by an amputation stump with a 
suitable prosthetic appliance

2.  Adjudicate entitlement to special 
monthly compensation for loss of use of 
the left hand.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


